Exhibit 10.4

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 10, 2005 (the
“Agreement Date”), and amended and restated June 11, 2008, effective as of
January 1, 2008, between PLIANT CORPORATION, a Delaware corporation (the
“Company”), and R. DAVID COREY (the “Executive”).

 

Each of the Company and its Subsidiaries is engaged in the business (the
“Business”) of producing and distributing polymer-based, value-added films and
flexible packaging products for food, personal care, medical, agricultural,
industrial and other applications.

 

The Executive is currently employed by the Company as its Executive Vice
President and Chief Operating Officer and has originally entered into this
employment agreement with the Company as of June 10, 2005.

 

Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
imposes additional taxes on deferred compensation that fails to meet certain
requirements.

 

The Company and the Executive each desire to amend the Executive’s current
employment agreement to comply with the requirements of Code Section 409A and to
make certain additional modifications to the terms and conditions of Executive’s
employment by amending and restating the Executive’s employment agreement to
contain the terms and be subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as set forth below.

 

Section 1.              Employment.

 

The Company hereby employs the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Agreement Date and ending on the Termination Date
determined pursuant to Section 4(a) (the “Employment Period”).

 

Section 2.              Base Salary and Benefits.

 

(a)           During the Employment Period, the Executive’s base salary shall be
$414,356.00 per annum (the “Base Salary”), which salary shall be payable in such
installments as is customary for senior executives of the Company, but not less
frequently than monthly.  In addition, during the Employment Period, (i) the
Executive shall participate in all bonus and incentive plans or arrangements
which may be provided by the Company from time to time to its senior executives,
with award opportunities commensurate with Executive’s position, duties and
responsibilities, including the 2006 Restricted Stock Incentive Plan and the
Deferred Cash Incentive Plan, but excluding all other equity based incentive or
compensation plans; (ii) the Executive shall be entitled to participate in all
savings and retirement plans which may be provided by the Company from time to
time to its senior executives; (iii) the Executive and the Executive’s spouse
and children shall be eligible to participate in, and receive all benefits
under, welfare and insurance benefit plans which may be provided from time to
time by the Company

 

--------------------------------------------------------------------------------


 

(including, without limitation, medical, prescription, dental, disability,
individual life, group life, dependent life, accidental death and travel
accident plans) to senior executives of the Company and their spouses and
children generally, in accordance with the terms of such plans; (iv) the
Executive shall be entitled to fringe benefits which may be provided by the
Company from time to time in accordance with the most favorable fringe benefit
plans made available to senior executives of the Company, generally; and (v) the
Executive shall be entitled to an office of a size and with furnishings and
other appointments, and to secretarial and other assistance, which may be
provided by the Company from time to time, in each case, in accordance with the
most favorable policies applicable to senior executives of the Company
generally.  The Executive acknowledges that the current office, furnishings,
appointments and secretarial and other assistance provided to him by the Company
satisfies the requirements set forth in Section 2(a)(v).  The Executive shall be
entitled to take four weeks of paid vacation annually, or any greater amount of
paid vacation to which he is entitled under the Company’s vacation policy as in
effect during the Employment Period.  The Board shall conduct a review of, and
may increase (but not decrease), the Executive’s Base Salary on an annual or
more frequent basis.

 

(b)           In addition to the Base Salary and other benefits specified in
Section 2(a), Executive shall participate in all applicable Management Incentive
Plans of the Company.

 

(c)           The Company shall reimburse the Executive for all reasonable
expenses incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

(d)           The Company shall deduct from any payments to be made by it to the
Executive under this Agreement any amounts required to be withheld in respect of
any Taxes.

 

Section 3.              Position and Duties.

 

(a)           The Company employs the Executive as the Executive Vice President
and Chief Operating Officer.  His responsibilities and duties will be
commensurate with the title of his position, and will include those duties and
responsibilities normally performed by the Executive Vice President and Chief
Operating Officer of a private corporation in the Business, including the
management and direction of the affairs of the Company on a day to day basis and
such other duties as the Board shall assign to the Executive from time to time.

 

(b)           The Executive acknowledges and agrees to discharge his duties and
otherwise act in a manner consistent with the best interests of the Company and
its Subsidiaries.  During the Employment Period, the Executive shall devote his
best efforts, on a full-time basis, to the performance of his duties and
responsibilities under this Agreement (except for vacations to which he is
entitled pursuant to Section 2(a), illness or incapacity or other personal or
personal investment activities that do not interfere with his full and timely
performance of his duties and responsibilities under this Agreement).  During
the Employment Period, the Executive may, subject to Section 8, (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, and
(iii) manage

 

2

--------------------------------------------------------------------------------


 

personal investments, so long as such activities, either individually or in the
aggregate, do not materially conflict with the performance of the Executive’s
duties under this Agreement.

 

Section 4.              Termination.

 

(a)           Termination Date.  The Executive’s employment under this Agreement
shall terminate upon the earliest to occur (the date of such occurrence being
the “Termination Date”) of (i) July 31, 2010 (an “Expiration”), (ii) the
effective date of the Executive’s resignation (a “Resignation”), (iii) the
effective date of the Executive’s Resignation for Good Reason, (iv) the
Executive’s death, (v) the Executive’s Disability, (vi) the Executive’s
Retirement, (vii) the effective date of a termination of the Executive’s
employment for Cause by the Company (including by the Board) (a “Termination for
Cause”), and (viii) the effective date of a termination of the Executive’s
employment by the Company (including by the Board) for reasons that do not
constitute Cause (a “Termination Without Cause”).  The effective date of the
Executive’s Resignation or the Executive’s Retirement shall be as determined
under Section 4(b); the effective date of a Resignation for Good Reason shall be
as determined under Section 4(c); the effective date of the Executive’s
Disability shall be the date specified in a Notice of Termination delivered to
the Executive by the Company; and the effective date of a Termination for Cause
or a Termination Without Cause shall be the date specified in the Notice of
Termination delivered to the Executive by the Company.

 

(b)           Resignation or Retirement.  The Executive shall give the Company
and the Board at least ninety (90) days’ prior written notice of a Resignation
or Retirement, with the effective date of such Resignation or Retirement
specified therein.  The Board may, in its discretion, accelerate the effective
date of a Resignation, but not of a Retirement.

 

(c)           Resignation for Good Reason.  Except for a Resignation for Good
Reason effected pursuant to Section 19(e), the Executive will give the Company
and the Board at least thirty (30) days’ prior written notice of a Resignation
for Good Reason.  Such notice may be provided only after the Company shall fail
to cure or remedy the events described in the definition of “Resignation for
Good Reason” (other than in clause (e) thereof) during the Cure Period.

 

Section 5.              Effect of Termination; Severance.

 

(a)           In the event of a Termination Without Cause or a Resignation for
Good Reason, the Executive or his beneficiaries or estate shall receive the
following:

 

(i)            a lump sum payment of the unpaid portion of the Base Salary,
computed on a pro rata basis to the Termination Date, payable on the Company’s
next payroll date;

 

(ii)           subject to Section 17(b), the monthly portion of the Base Salary,
payable in such installments as is customary for senior executives of the
Company, but not less frequently than monthly, over the period beginning on the
Termination Date and ending on the second anniversary of the Termination Date;
provided, however, that in the event of a breach by the Executive of Sections 6,
7, 8 or 9 on or after the Termination Date, the provisions of Section 11 shall
apply;

 

3

--------------------------------------------------------------------------------


 

(iii)          subject to Section 17(b), a lump sum amount equal to any
incentive plan award earned under any applicable Management Incentive Plan that
was paid or is payable to the Executive for the year preceding the calendar year
in which the Termination Date occurs (the “Incentive Plan Award”), multiplied by
a fraction, the numerator of which is the number of days of the then-current
calendar year that elapse before the Termination Date, and the denominator of
which is 365; provided, however, that in the event of a breach by the Executive
of Sections 6, 7, 8 or 9 on or after the Termination Date, the provisions of
Section 11 shall apply;

 

(iv)          subject to Section 17(b), a lump sum payment in an amount equal to
two times the Incentive Plan Award, payable on the Termination Date.

 

(v)           a lump sum reimbursement for any expenses for which the Executive
shall not have been previously reimbursed, as provided in Section 2(c), payable
on the next payroll date following the date on which such reimbursement expense
is submitted to the Company; provided,  however, that such reimbursement expense
is submitted to the Company within one year from the Termination Date; and

 

(vi)          subject to Section 17, continued participation in the Company’s
comprehensive medical and dental plan for the period beginning on the
Termination Date and ending on the second anniversary of the Termination Date,
with the COBRA continuation coverage qualifying event connected with the
Executive’s termination occurring when he loses coverage occurring at the end of
that two-year period.  If it is unable to obtain the consent of its medical
and/or dental plan insurer to provide coverage under this clause (v), the
Company may instead pay the full premium cost of other medical and dental
insurance that provides comparable coverage for the required two year period,
and require the Executive to pay an amount equal to the then-current COBRA
continuation premium for the period commencing on the second anniversary of the
Termination Date during which the Executive would be entitled to COBRA
continuation coverage (with the Executive and his dependents being treated for
all notice, election, coverage entitlement and other administrative purposes the
same as other COBRA qualified beneficiaries under the Company’s medical and
dental plan).  Payment or reimbursement of the amount of any premium, medical or
dental expenses under this clause (v) shall be made on or before the last day of
the Executive’s taxable year following the taxable year in which the premium,
medical or dental expense was incurred.  The parties agree that the Executive’s
entitlement to medical and dental coverage during the two years after the
Termination Date will end on the date he becomes eligible for comprehensive
medical and dental coverage under a plan of his successor employer, if he
becomes so eligible before the second anniversary of the Termination Date.

 

(b)           In the event of the Executive’s death, Disability, Retirement or
an Expiration, the Executive or his beneficiaries or estate shall have the right
to receive the following:

 

4

--------------------------------------------------------------------------------


 

(i)            a lump sum payment of the unpaid portion of the Base Salary,
computed on a pro rata basis to the Termination Date, payable on the Company’s
next payroll date;

 

(ii)           a lump sum reimbursement for any expenses for which the Executive
shall not have been previously reimbursed, as provided in Section 2(c), payable
on the next payroll date following the date on which such reimbursement expense
request is submitted to the Company; provided,  however, that such reimbursement
expense is submitted to the Company within one year from the Termination Date;
and

 

(iii)          subject to Section 17(b), in the event of a termination due to
Disability, such Executive’s Base Salary will continue to be in such
installments as is customary for senior executives of the Company, but not less
frequently than monthly, until such time as the Executive first receives
benefits under the Company’s then-effective long-term disability plan; and

 

(iv)          subject to Section 17(b) and solely in the case of the Executive’s
death or Disability, an amount equal to any Incentive Plan Award earned under
any applicable Management Incentive Plan that was paid or is payable to the
Executive for the year preceding the calendar year in which the Termination Date
occurs, multiplied by a fraction, the numerator of which is the number of days
of the then-current calendar year that elapse before the Termination Date, and
the denominator of which is 365; provided, however, that in the event of a
breach by the Executive of Sections 6, 7, 8 or 9 on or after the Termination
Date, the provisions of Section 11 shall apply.

 

(c)           In the event of a Termination for Cause or a Resignation, the
Executive or his beneficiaries or estate shall have the right to receive the
following:

 

(i)            a lump sum payment of the unpaid portion of the Base Salary,
computed on a pro rata basis to the Termination Date, payable on the Company’s
next payroll date; and

 

(ii)           a lump sum reimbursement for any expenses for which the Executive
shall not have been previously reimbursed, as provided in Section 2(c), payable
on the next payroll date following the date on which such reimbursement expense
request is submitted to the Company; provided,  however, that such reimbursement
expense is submitted to the Company within one year from the Termination Date.

 

(d)           Notwithstanding any other term of this Agreement to the contrary,
but subject to Section 11 hereof, upon termination of the Executive’s employment
for any reason, the Executive will in all events receive, when they would
otherwise be then due and owing, any amounts that, as of his Termination Date,
have accrued and become vested under the Pliant 2006 Restricted Stock Incentive
Plan, the Pliant Deferred Cash Incentive Plan, the Company’s qualified and
nonqualified retirement plans, all statutory rights to receive or purchase
welfare benefits, reimbursement for unreimbursed expenses in accordance with the
policies of the

 

5

--------------------------------------------------------------------------------


 

Company in effect as of the Termination Date, accrued vacation pay, and any
other employee benefits owing to him as of the Termination Date, all as
determined in accordance with the applicable terms of the plans themselves and
the laws applicable to them.  In addition, the Company shall continue (i) to
indemnify the Executive for acts and omissions which occurred prior to the
Termination Date, subject to and in accordance with the terms of the Company’s
organizational documents referred to in Section 15(b) as they are in effect on
the Termination Date and (ii) to retain coverage for the Executive under the
Company’s directors and officers liability insurance policies as provided in
Section 15(a).

 

(e)           If the Executive is employed as the Executive Vice President and
Chief Operating Officer of the Company following an Expiration (such period, the
“Post-Employment Agreement Period”) and no other event of termination of
employment under this Agreement has occurred prior to such Expiration, the
Executive shall be employed by the Company as an “at-will” employee during the
Post-Employment Agreement Period.  Accordingly, the Executive’s employment may
be terminated at any time during the Post-Employment Agreement Period, for any
reason.  Subject to Section 17(b), if the Executive’s employment with the
Company is terminated by the Company at any time during the Post-Employment
Agreement Period for reasons that constitute a Termination without Cause, the
Executive or his beneficiaries or estate shall receive the monthly portion of
the Base Salary, payable monthly, during the period beginning on the date his
employment with the Company is terminated and ending on the first anniversary
thereof; provided, however, that in the event of a breach by the Executive of
Sections 6, 7, 8 or 9, the provisions of Section 11 shall apply.

 

(f)            Upon termination of his employment with the Company for any
reason, the Executive shall be deemed to have automatically resigned as an
officer, manager, member, and director of the Company and its Subsidiaries and
the Executive shall execute and deliver to the Company documentation evidencing
such resignations (but the failure to execute and deliver such documentation
shall not affect such deemed resignations).  The resignations effected by this
Section 5(f) shall not constitute a “Resignation for Good Reason” or a
“Resignation” hereunder.

 

Section 6.              Nondisclosure and Nonuse of Confidential Information.

 

The Executive will not disclose or use at any time, either during the Employment
Period or thereafter, any Confidential Information of which the Executive is or
becomes aware, whether or not such information is developed by him, except,
during the Employment Period, to the extent that such disclosure or use is
directly related to and reasonably consistent with the Executive’s performance
of duties assigned to the Executive by the Company, and except in connection
with enforcing the Executive’s rights under this Agreement or if compelled by a
court or governmental agency.

 

Section 7.              Inventions and Patents.

 

The Executive agrees that all Work Product belongs to the Company.  The
Executive will perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm such ownership
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company in connection with the prosecution of any

 

6

--------------------------------------------------------------------------------


 

applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.  Notwithstanding the foregoing, the Executive has been notified by the
Company, and understands, that the foregoing provisions of this Section 7 do not
apply to an invention for which no equipment, supplies, facilities or trade
secret information of Company or its affiliates was used and which was developed
entirely on the Executive’s own time, unless: (a) the invention relates (i) to
the business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research and development, or (b) the invention results from any work
performed by the Executive for the Company or any of its affiliates.

 

Section 8.              Non-Compete, Non-Solicitation, Non-Disparagement.

 

The Executive acknowledges and agrees that during the course of such Executive’s
association with the Company or any of its Subsidiaries, the Executive has had
the opportunity to develop relationships with existing employees, customers and
other business associates of the Company and its Subsidiaries which
relationships constitute goodwill of the Company and its Subsidiaries, and the
Company and its Subsidiaries would be irreparably damaged if the Executive were
to take actions that would damage or misappropriate such goodwill.  Accordingly,
from and after the Agreement Date, the Executive covenants and agrees to comply
with the terms and provisions set forth in this Section 8.

 

(a)           The Executive acknowledges that the Company and its Subsidiaries
currently conduct the Business throughout the world (the “Territory”). 
Accordingly, during the period (the “Non-Compete Period”) commencing on the
Agreement Date and ending on the first anniversary of the Termination Date, the
Executive shall not, without the consent of the Company, directly or indirectly,
enter into, engage in, assist, give or lend funds to or otherwise finance, be
employed by or consult with, or have a financial or other interest (other than
an ownership interest of less than 1% of the outstanding common equity
securities in any publicly traded company) in, any business which competes with
the Business, whether for or by himself or as an independent contractor, agent,
stockholder, partner or joint venturer for any other Person.  To the extent that
the covenant provided for in this Section 8(a) may later be deemed by a court to
be too broad to be enforced with respect to its duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of this Section 8(a), and
to add or delete specific words or phrases.  This Section 8(a) as modified shall
then be enforced.

 

(b)           The Executive covenants and agrees that during the Non-Compete
Period, the Executive will not, directly or indirectly, either for himself or
for any other Person (i) solicit any employee of the Company or any of its
Subsidiaries to terminate his or her employment with the Company or any of its
Subsidiaries, (ii) solicit any customer of the Company or any of its
Subsidiaries to purchase products or services of or on behalf of the Executive
or such other Person that are competitive with the products or services provided
by the Company or any of its Subsidiaries or (iii) take any action (not
otherwise described in Section 8(b)(i) and (ii)) intended to cause injury to the
relationships between the Company or any of its Subsidiaries or any of their
employees and any lessor, lessee, vendor, supplier, customer, distributor,
employee, consultant or other business associate of the Company or any of its
Subsidiaries as such relationship relates to the Company’s or any of its
Subsidiaries’ conduct of the Business. 

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the restrictions set forth in
Section 8(b)(i) shall expire on the first anniversary of a Liquidation Event.

 

(c)           The Executive understands that the foregoing restrictions may
limit his ability to earn a livelihood in a business similar to the Business,
but he nevertheless believes that he has received and will receive sufficient
consideration and other benefits under this Agreement to clearly justify such
restrictions which, in any event, he does not believe would prevent him from
otherwise earning a living.

 

Section 9.              Delivery of Materials Upon Termination of Employment.

 

The Executive shall deliver to the Company at the termination of the Employment
Period or at any time the Company may request, all property belonging to the
Company or its Subsidiaries, including memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to the Confidential Information or Work Product which he may
then possess or have under his control regardless of the location or form of
such material and, if requested by the Company, will provide the Company with
written confirmation that all such materials have been delivered to the Company.

 

Section 10.            Insurance.

 

The Company may, for its own benefit, maintain “keyman” life and disability
insurance policies covering the Executive.  The Executive will cooperate with
the Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company’s obtaining and maintaining
such policies.

 

Section 11.            Enforcement.

 

Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of Sections 5(f), 6,
7, 8 or 9 of this Agreement.  Therefore, in the event of a breach or threatened
breach of Sections 5(f), 6, 7, 8 or 9 of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, such Sections.  In addition to the foregoing, and not in any
way in limitation thereof, or in limitation of any right or remedy otherwise
available to the Company, if the Executive violates any provision of the
foregoing Sections 5(f), 6, 7, 8 or 9, the Company shall have the right to
set-off any payments then or thereafter due from the Company to the Executive
pursuant to Section 5(a)(ii), Section 5(a)(iii), 5(a)(iv), 5(b)(iv), the Pliant
2006 Restricted Stock Incentive Plan and the Pliant Deferred Cash Incentive Plan
against any damages and costs or expenses incurred by the Company or its
Subsidiaries by such violation, in each case without limiting or affecting the
Executive’s obligations under such Sections 5(f), 6, 7, 8 and 9 or the Company’s
other rights and remedies available at law or equity.

 

8

--------------------------------------------------------------------------------


 

Section 12.            Representations.

 

(a)           Each party hereby represents and warrants to the other party that
the execution, delivery and performance of this Agreement by such party does not
and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which such party is a party or any
judgment, order or decree to which such party is subject.

 

(b)           The Executive represents and warrants to the Company that the
Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, confidentiality agreement or similar agreement
with any Person other than the Company.

 

(c)           The Company represents that the execution, delivery and
performance of this Agreement by the Company has been duly and validly
authorized by the Board.

 

Section 13.            Expense Reimbursement and Default Interest.

 

(a)           The Company will reimburse the Executive for reasonable legal fees
and expenses incurred by the Executive in connection with the negotiation and
execution of this Agreement.

 

(b)           If the Company fails to pay any amount due to the Executive under
this Agreement within thirty (30) days after such amount became due and owing
hereunder, interest shall accrue on such amount from the date it became due and
owing until the date of payment at an annual rate (based on a 365 day year)
equal to the prime lending rate publicly announced from time to time by Credit
Suisse First Boston in effect at its principal office in New York City during
the period of such nonpayment plus two percent.

 

Section 14.            No Mitigation

 

The Executive shall not have any duty to mitigate the amounts payable by the
Company under this Agreement upon any termination of employment by seeking new
employment following termination.  Except as specifically otherwise provided in
this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction to the extent of any amounts of salary, compensation or other
amounts which may be paid or payable to the Executive as the result of the
Executive’s employment by another employer or self employment.

 

Section 15.            Indemnification.

 

(a)           During the Employment Period, the Company shall maintain directors
and officers liability insurance covering the Executive through the second
anniversary of the Termination Date.  Such insurance shall provide coverage in
amounts and on terms and conditions customary for a private corporation in the
Business. The Executive confirms that the current directors and officers
liability insurance policy satisfies the foregoing requirements.

 

(b)           During the Employment Period, the Company shall not amend or
repeal any article, section or provision of the Company’s Certificate of
Incorporation or Bylaws related

 

9

--------------------------------------------------------------------------------


 

to liability and/or indemnification of officers and directors of the Company in
a manner materially adverse to the Executive without the prior written consent
of the Executive.

 

Section 16.            Parachute Gross-Up

 

If the Executive incurs an excise tax imposed on “excess parachute payments”
under Code Section 4999, as defined in Code Section 280G, on account of any
amount paid or payable to, or for the benefit of, the Executive by the Company
or its stockholders or affiliates in respect of obligations of the Company, in
each case, in respect of this Agreement or any of the Company’s incentive and
benefit plans, then the Company shall pay the Executive, simultaneously with the
payment of the excess parachute payment(s) and in no event later than the end of
the Executive’s taxable year after the taxable year in which such taxes are
remitted and subject to Section 17, an amount equal to the sum of (x) the excise
taxes payable on such excess parachute payments, plus (y) an additional amount
such that after payment of all Taxes on such additional amount there remains a
balance sufficient to pay Taxes actually due and payable on the payment made in
clause (x).

 

Section 17.            Section 409A Amendments

 

(a)           Benefits under this Agreement are intended either not to be part
of a deferred compensation plan within the meaning of Section 409A of the Code
and regulations and rulings thereunder (“Section 409A”) or to meet the
requirements of Section 409A for deferred compensation plans; and this Agreement
shall be construed consistently with that intent.

 

(b)           Without limiting the generality of Section 17(a) and
notwithstanding any other provision in this Agreement to the contrary, if
immediately prior to the Termination Date or, as applicable, the termination of
the Executive’s employment during any Post-Employment Agreement Period, the
Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code and the regulations or rulings thereunder),
any payments otherwise payable to the Executive pursuant to clauses (ii),
(iii) or (iv) of Section 5(a), clauses (iii) or (iv) of Section 5(b) or
Section 5(e) during the first six (6) months following the Termination Date or,
as applicable, the termination of the Executive’s employment during any
Post-Employment Agreement Period (without regard to this Section 17(b)) shall be
delayed and paid to the Executive in a lump sum on the date that is six
(6) months after the Termination Date or, as applicable, the date of termination
of the Executive’s employment during any Post-Employment Agreement Period, and
any remaining payments due under Section 5 shall be paid in accordance with the
terms of Section 5; provided, however, that this Section 17(b) shall not apply
if the Executive’s employment is terminated due to his death or due to his
disability (within the meaning of Code Section 409A(a)(2)(C)), and further
provided that if the Executive dies prior to the date that is six (6) months
after the Termination Date or, as applicable, the date of termination of the
Executive’s employment during any Post-Employment Agreement Period, his
beneficiaries or estate shall receive an immediate lump sum payment of all
amounts otherwise payable to the Executive through the date of the Executive’s
death pursuant to Section 5 (without regard to this Section 17(b)) that were
delayed pursuant to this Section 17(b), and any remaining payments due under
Section 5 will be paid in accordance with the terms of Section 5.

 

10

--------------------------------------------------------------------------------


 

Section 18.            Definitions.

 

“Board” shall mean the board of directors of the Company, excluding the
Executive if he is a member thereof at such time.

 

“Business Day” shall mean any day that is not (a) a Saturday, Sunday or legal
holiday or (b) a day in which banks are not required by law to be open in New
York, New York.

 

“Cause” shall mean:

 

(a)           (i) the Executive commits a crime involving his fraud, theft or
dishonesty or (ii) engages in willful or wrongful activities that are materially
detrimental to the Company or its Subsidiaries;

 

(b)           the material and willful breach by the Executive of his
responsibilities under this Agreement or willful failure to comply with
reasonable directives or policies of the Company or the Board, but only if the
Company has given Executive written notice specifying the breach or failure to
comply, demanding that the Executive remedy the breach or failure to comply and
the Executive (i) failed to remedy the alleged breach or failed to comply within
thirty days after receipt of the written notice and (ii) failed to take all
reasonable steps to that end during the thirty days after he received the
notice; or

 

(c)           the continued use of alcohol or drugs by the Executive to an
extent that such use interferes with the performance of the Executive’s duties
and responsibilities.

 

Notwithstanding the foregoing, the term “Cause” shall not include any one or
more of the following: (i) bad management decision-making by the Executive or
(ii) any act or omission reasonably believed by the Executive in good faith to
have been in and not opposed to the best interests of the Company and its
Subsidiaries (without intent of the Executive to gain, directly or indirectly, a
profit to which the Executive was not legally entitled) and reasonably believed
by the Executive not to have been improper or unlawful.

 

The Executive shall have an opportunity to appear before the Board, with or
without legal representation, in connection with any event or circumstance which
is the subject matter of a Termination for Cause in order to offer or present
his perspective on any of the matters which are the subject of a Termination for
Cause.  In the event of a dispute between the Executive and the Company
regarding whether “Cause” exists, any determination by the Board shall be
subject to de novo review by any forum deciding the disputed issue; provided,
however, that such de novo review shall not otherwise change or shift the burden
of proof in connection with any dispute resolution proceeding.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended and in effect from time to time.

 

“Common Stock” means the common stock of the Company, $0.01 par value per share.

 

11

--------------------------------------------------------------------------------


 

“Confidential Information” means information that is not known to the public,
that is used, developed or obtained by the Company or any of its Subsidiaries in
connection with the Business, and that the Executive learns in the course of
performing services for the Company or any of its Subsidiaries, including, but
not limited to, (a) information, observations, procedures and data obtained by
the Executive while employed by the Company (including those obtained prior to
the Agreement Date) concerning the business or affairs of the Company or any of
its Subsidiaries, (b) products or services of the Company or any of its
Subsidiaries, (c) costs and pricing structures of the Company or any of its
Subsidiaries, (d) analyses of the Company or any of its Subsidiaries,
(e) drawings, photographs and reports of the Company or any of its Subsidiaries,
(f) computer software, including operating systems, applications and program
listings of the Company or any of its Subsidiaries, (g) flow charts, manuals and
documentation of the Company or any of its Subsidiaries, (h) data bases of the
Company or any of its Subsidiaries, (i) accounting and business methods of the
Company or any of its Subsidiaries, (j) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice of the Company or any of its Subsidiaries, (k) customers and
customer lists of the Company or any of its Subsidiaries, (l) other
copyrightable works of the Company or any of its Subsidiaries, (m) all
production methods, processes, technology and trade secrets of the Company or
any of its Subsidiaries, and (n) all similar and related information of the
Company or any of its Subsidiaries in whatever form.  Confidential Information
will not include any information that is now or later becomes part of the public
domain, without breach of this Agreement by the Executive.

 

“Disability” means any medically determinable physical or mental impairment that
has lasted, or is reasonably expected to last, for a period of at least six
(6) months, can reasonably be expected to be permanent or of indefinite
duration, and renders the Executive unable to perform his duties hereunder, as
certified by a physician jointly selected by the Company and the Executive or
the Executive’s legal representative.

 

“JPMP” means J.P. Morgan Partners (BHCA), L.P., a Delaware limited partnership.

 

“Liquidation Event” means the consummation of (a) the transfer (in one or a
series of related transactions) of all or substantially all of the Company’s
consolidated assets to a Person or a group of Persons acting in concert (other
than to a Subsidiary of the Company, JPMP or any of their respective
affiliates); (b) the sale or transfer (in one or a series of related
transactions) of a majority of the outstanding Common Stock to one Person or a
group of Persons acting in concert (other than to JPMP or any of its
affiliates); or (c) the merger or consolidation of the Company with or into
another Person (other than to JPMP or any of its affiliates), in the case of
clauses (b) and (c) above, under circumstances in which the holders of a
majority of the voting power of the outstanding Common Stock immediately prior
to such transaction own less than a majority in voting power of the outstanding
Common Stock or other voting securities of the surviving or resulting
corporation or acquirer, as the case may be, immediately following such
transaction.

 

“Notice of Termination” means a written notice delivered by the Company to the
Executive which sets forth (a) the specific termination provisions in this
Agreement relied upon by the Company to effect a termination of the Executive’s
employment hereunder, (b) in

 

12

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under such termination provision, as
applicable, and (c) if the Termination Date is other than the date of receipt of
such Notice of Termination, the Termination Date.

 

“Person” shall be construed as broadly as possible and shall include an
individual person, a partnership (including a limited liability partnership), a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization and a governmental
authority.

 

“Resignation for Good Reason” occurs if the Executive terminates his employment
with the Company and the Subsidiaries in accordance with Section 4(c) because,
without Executive’s express written consent, any of the events described below
occurs during the Employment Period and, with respect to the events described in
clauses (a) through (d) below, the Company fails to cure or remedy the same
within thirty days (the “Cure Period”) after receiving written notice thereof
from the Executive, which the Executive shall deliver within ninety (90) days
following the occurrence of any of such events; it being agreed that the failure
by the Executive to provide such notice during such 90 day period shall preclude
the Executive from invoking any such events as the basis for a Resignation for
Good Reason:

 

(a)           the assignment to the Executive of any material duty materially
inconsistent with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a);

 

(b)           the material breach by the Company of any material provision of
this Agreement (it being agreed that the failure to elect or re-elect the
Executive to the Board in accordance with Section 5(f) during the Employment
Period and the failure to appoint or re-appoint the Executive as the Executive
Vice President and Chief Operating Officer of the Company in accordance with
Section 3(a) during the Employment Period shall constitute a material breach by
the Company of a material provision of this Agreement);

 

(c)           any reduction in the Base Salary payable hereunder;

 

(d)           the Company requires the Executive to, or assigns duties to the
Executive which would reasonably require him to, relocate his principal business
office more than forty (40) miles from where it is located on the Agreement
Date;

 

(e)           a termination of employment by the Executive for any reason or no
reason at any time prior to the six month anniversary of the date of a
Liquidation Event.

 

“Retirement” means the Executive’s election to terminate his employment with the
Company and its Subsidiaries following the date of his sixty-fifth birthday.

 

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of July 18,
2006, among the Company and the stockholders of the Company from time to time,
as the same has been amended and as may be amended, modified or supplemented
from time to time.

 

13

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means any other Person fifty percent (50%) or more of
whose outstanding voting securities or other equity interests are directly or
indirectly owned by the first Person.

 

“Taxes” means any Federal, state or local income, excise or other taxes.

 

“Termination Date” shall have the meaning prescribed by Section 4(a); provided,
however, that for purposes of determining the date(s) of any payment(s) under
Section 5 or (if applicable) Section 17(b),  the Termination Date shall be the
date of separation from service (as defined for purposes of Section 409A).

 

“Work Product” shall mean all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, tradenames, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s or any of its Subsidiaries’ business, research and development or
existing or future products or services and which are conceived, developed or
made by the Executive (whether or not during usual business hours and whether or
not alone or in conjunction with any other Person) while employed by the Company
(including those conceived, developed or made prior to the Agreement Date)
together with all patent applications, letters patent, trademark, tradename and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.

 

Section 19.            General Provisions.

 

(a)           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.  Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

(b)           Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing and sufficient if (i) delivered
personally, (ii) delivered by certified United States Post Office mail, return
receipt requested, (iii) telecopied or (iv) sent to the recipient by a
nationally-recognized overnight courier service (charges prepaid) and addressed
to the intended recipient as set forth below:

 

14

--------------------------------------------------------------------------------


 

(i)            if to the Executive, to him at his last known residence address
on file with the Company, with a copy to

 

62 Azalea Drive
Apartment 114
Schaumburg, Illinois  60173

 

(ii)           if to the Company, to:

 

Pliant Corporation

1475 Woodfield Road

Suite 700

Schaumburg, Illinois 60173

Attention: Chief Financial Officer

Telecopier:   (847) 969-3338

Telephone:  (847) 969-3330

 

with a copy to:

 

CCMP Capital Advisors, LLC

245 Park Avenue, 16th Floor

New York, New York 10167-2402

Telephone:  (212) 600-9650

Telecopier:  (917) 464-9024

Attention:  Timothy Walsh

 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
communication shall deemed to have been delivered and received (i) in the case
of personal delivery, on the date of such delivery, (ii) in the case of delivery
by mail, on the date received, (iii) if telecopied, on the date telecopied as
evidenced by confirmed receipt, and (iv) in the case of delivery by
nationally-recognized, overnight courier, on the date received.

 

(c)           Entire Agreement.  This Agreement and the documents expressly
referred to herein embody the complete agreement and understanding among the
parties and, with respect to the subject matter of this Agreement, supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(d)           Counterparts and Facsimile Execution. This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered (by facsimile or otherwise) to
the other party, it being understood that all parties need not sign the same
counterpart.  Any counterpart or other signature to this Agreement that is
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery  by such party of this Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
representatives and estate, as the case may be; provided, however, that the
obligations of the Executive under this Agreement shall not be assigned without
the prior written consent of the Company.  The Company will request any
successor to all or substantially all assets of the Company upon a Liquidation
Event of the type specified in clause (a) thereof to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
If such successor shall not so assume the performance thereof or if the
Executive does not consent to such assignment, then the Executive’s sole
recourse under this Agreement with respect to such event shall be to effect a
Resignation for Good Reason, effective immediately prior to the consummation of
such Liquidation Event; provided, however, that such Resignation for Good Reason
shall not be effective if such Liquidation Event shall not be consummated.  Any
successor to the assets of the Company which so assumes or agrees to perform
this Agreement with the consent of the Executive shall be liable under this
Agreement as if such successor were the Company.

 

(f)            Payments to Beneficiary.  If the Executive dies before receiving
amounts to which the Executive is entitled under this Agreement, such amounts
shall be paid in accordance with the terms of this Agreement to the beneficiary
designated in writing by the Executive, or if none is so designated, to the
Executive’s estate.

 

(g)           Survival of the Executive’s Rights.  All of the Company’s and
Executive’s rights hereunder shall survive any termination of the relationship
of the Executive with the Company, other than those which expressly terminate,
or are contemplated to terminate hereunder, upon a termination of employment.

 

(h)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

 

(i)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Illinois.

 

(j)            Selection of Jurisdiction.  WITH RESPECT TO ANY LAWSUIT OR
PROCEEDING ARISING OUT OF OR BROUGHT WITH RESPECT TO THIS AGREEMENT, EACH OF THE
PARTIES HERETO IRREVOCABLY (a) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS; (b) WAIVES ANY
OBJECTION IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING
BROUGHT IN ANY SUCH COURT; (c) WAIVES ANY CLAIM THAT SUCH PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM; AND (d) FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE JURISDICTION
OVER SUCH PARTY.

 

16

--------------------------------------------------------------------------------


 

(k)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(l)            Mutual Contribution.  The parties to this Agreement and their
counsel have mutually contributed to its drafting.  Consequently, no provision
of this Agreement shall be construed against any party on the ground that one
party drafted the provision or caused it to be drafted.

 

(m)          Descriptive Headings; Nouns and Pronouns.  Descriptive headings are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Agreement.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on and to be effective as of the dates first written above.

 

 

 

PLIANT CORPORATION

 

 

 

 

 

By:

 /s/ Harold C. Bevis

 

 

Name:  Harold C. Bevis

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 /s/ R. David Corey

 

R. David Corey

 

17

--------------------------------------------------------------------------------